Citation Nr: 1200543	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  09-29 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable rating for post-operative residuals of a right inguinal herniorrhaphy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty in the military from September 1975 to September 1980. 

This appeal to the Board of Veterans' Appeals (Board) is from a December 2007 RO decision that granted the Veteran's claim for service connection for 
post-operative residuals of a right inguinal herniorrhaphy and assigned an initial 0 percent (i.e., noncompensable) rating retroactively effective from February 22, 2007, the date of receipt of this claim.  He appealed for a higher initial rating for this disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others). 

As support for his claim, the Veteran testified at a hearing at the RO in February 2011 before the undersigned Veterans Law Judge (VLJ) of the Board, also commonly referred to as a Travel Board hearing.  During the hearing the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2011).

In April 2011, the Board remanded this claim to the RO via the Appeals Management Center (AMC) for further development and consideration, in particular, to have the Veteran reexamined to reassess the severity of his hernia residuals - including any post-surgical scarring.  He had this requested VA compensation examination in May 2011 and, after considering the results of it, the AMC issued a decision in August 2011 granting service connection for a scar as a residual of the right inguinal herniorrhaphy and assigning an initial 10 percent rating for it as of May 6, 2011, the date of that VA compensation examination.

A supplemental statement of the case (SSOC) also issued in August 2011 continued to deny a compensable initial rating for the underlying hernia, so this case is again before the Board to evaluate all associated residuals.


FINDING OF FACT

The Veteran has a recurrent right inguinal hernia, post-operative, that is readily reducible (in fact, sometimes not even discernible) and does not require a truss or belt, but when present is painful.


CONCLUSION OF LAW

The criteria are met for a higher 10 percent rating, though no greater rating, for the recurrent right inguinal hernia retroactively effective from the receipt of this claim on February 22, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 7338 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74   (2002).


These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in July 2007, prior to initially adjudicating his claim in December 2007, so in the preferred sequence.  The letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  So he received all required VCAA notice before his claim was initially adjudicated. Therefore, there was no timing defect in the provision of the notice.

Also keep in mind that his claim arose in the context of him trying to establish his underlying entitlement to service connection, since granted.  He is now requesting a higher initial rating, which is a "downstream" issue.  In Dingess, and more recently in Goodwin v. Peake, 22 Vet. App. 128 (2008), the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  Instead of providing additional VCAA notice in this situation concerning a "downstream" issue, such as the rating assigned for the disability, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a SOC if the disagreement is not resolved.  And this has been done; the Veteran has received both an SOC in May 2009 and an SSOC more recently in August 2011 discussing the downstream disability rating element of his claim, citing the applicable statutes and regulations, and discussing the reasons and bases for assigning the initial 0 percent rating versus a higher rating (that is, except for the separate 10 percent rating for his residual scar).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  As the pleading party, he, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  He submitted personal statements and testified at a hearing in support of his claim.  The RO/AMC obtained his VA outpatient treatment records (he also submitted some during his hearing) and arranged for VA compensation examinations in November 2007 and February 2009 to assess and then reassess the severity of his hernia residuals.  The Board also remanded this claim in April 2011 to have him reexamined to again reassess the severity of these residuals.  38 C.F.R. § 3.327(a).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  And, as already mentioned, he had this additional VA compensation examination in May 2011 - the results of which served as the basis for assigning the separate 10 percent rating for his surgical scar.  The Board also, in this decision, is assigning a 10 percent rating for the underlying hernia itself, so increasing the initial 0 percent rating in this respect as well.

In having the Veteran reexamined in May 2011 to reassess the severity of his hernia residuals, and in so doing obtaining the information needed to properly rate this service-connected disability, there was compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A. 

II.  Analysis

Since the Veteran's claim arises from his disagreement with the initial rating assigned following the granting of service connection, some additional discussion of the Fenderson case is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In Fenderson, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson, 12 Vet. App. 125-126.  The Court also since has extended this practice even to cases that do not involve initial ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's right inguinal hernia disability is rated under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7338 (2011).  Under this DC, a small inguinal hernia, reducible, or without true hernia protrusion, is rated as 0 percent disabling.  A 0 percent rating also is assigned if it is not operated, but remediable.  Postoperative recurrent inguinal hernia, readily reducible and well supported by a truss or belt, is rated as 10-percent disabling.  Small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well supported by a truss, or not readily reducible, is rated as 30-percent disabling.  Whereas a large inguinal hernia, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable, is rated as 60-percent disabling.  A Note to this DC provides that 10 percent is to be added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be rated, and 10 percent, only, added for the second hernia, if the second hernia is of compensable degree. 

As brief history of this disability, the Veteran had intermittent right inguinal hernia pain during service.  His service treatment records (STRs) show he resultantly underwent surgical repair in November 1979, specifically, an elective right inguinal herniorraphy.  His September 1980 separation examination noted a scar from this operation, but otherwise remarked that the procedure had a "good result." 

On VA examination in November 2007, the Veteran reported that he had had a hernia repaired in service.  The course since onset had been stable, and there were no then current treatments.  On physical examination, the examiner specifically determined there was no existing hernia.  The diagnosis was history of right inguinal hernia status post right herniorrhaphy, resolved without significant residuals.  The examiner indicated there were no effects on the Veteran's usual occupation or daily activities.

In his July 2008 notice of disagreement (NOD), however, the Veteran contended that he not only suffered from a hernia during service, but that he also was now unable to do most physical activities.  He reported receiving VA treatment for this service-connected disability.  In July 2009, he said he had constant pain.

His VA medical records reflect treatment for a variety of conditions including degenerative joint disease (i.e., arthritis) of his right hip.  In July 2008, he was seen for complaints of a recurrent right inguinal hernia (RIH).  After an examination, the diagnosis was history of RIH.  An August 2008 VA testicular ultrasound showed no evidence of hernia.

An October 2008 VA urology consultation note reflects that the Veteran complained of right groin pain.  He reported undergoing bilateral orchioplexies as a child, and a RIH repair in the mid-1970s (referring to his surgery while in service).  He reported persistent right groin pain over the last few years, which hurt mainly when he overate and was sitting.  On examination, his abdomen was obese, and there was a bulge at the right external ring upon coughing and this reproduced his pain.  The diagnosis was probably recurrent right inguinal hernia.  A scrotal ultrasound was normal.  The evaluating physician indicated the Veteran's symptoms were not classic for a recurrent hernia but that he clinically seemed to have one on examination.  He was referred to determine whether RIH repair was indicated.

On VA examination in February 2009, the Veteran complained of abdominal pain, right groin pain, and a knot on his testicle cord.  On examination, there was increased tenderness and pain on palpation of the right scrotum.  No bulging was felt to the right groin when he was asked to cough, in both lying and standing positions.  The examiner indicated this might be due to excess adipose tissue.  There was no visible scar from the RIH repair.  The diagnosis was history of right inguinal herniorrhaphy, right inguinal hernia.  

A March 2009 scrotal ultrasound showed a small right hydrocele, and no testicular mass.  A March 2009 computerized tomography (CT) scan of the abdomen/pelvis was performed to evaluate the Veteran's history of RIH repair and showed diverticulosis and no acute intra-abdominal disease.


An April 2009 VA general surgical resident clinic note reflects that he complained of recurrent right inguinal pain.  He reported that the area had been tender for 30 years, so dating back to his hernia surgery in service in 1979, and he said the first repair was not allowed to heal.  He also stated that he was very tender, worse with activity and eating.  He complained of right hip pain, as well.  On examination, his abdomen was soft and obese, with tender fullness in the right inguinal area.  There was an old, well-healed incision.  The diagnostic assessment was recurrent right inguinal pain, and the history was consistent with hernia.  The examination was very difficult and limited by his obesity.  There was no obvious hernia, and CT scan and ultrasound were negative for hernia, torsion, and varicocele.  

An April 2009 VA general surgical staff consult note reflects that a review of the March 2009 CT scan showed no evidence of hernia.  The physician indicated that, upon examination, there was no obvious hernia in the right groin but that it was hard to be sure because his obesity made physical examination very difficult.  He explained to the Veteran that they could not tell right now if there was a recurrent hernia or not.  Although neither physical examination or X-rays showed anything, his physical examination was unreliable due to his morbid obesity.  That doctor advised the Veteran that there were other causes of right groin pain besides recurrent hernia, such as radiating back pain, neuropathy, urologic disease, etc.  He noted that the Veteran also had chronic right hip pain from degenerative joint disease that was in the same general area.  A May 2009 note reflects that surgical RIH repair was planned for October of that year.  The records do not show that such surgery was ever performed, however.

A January 2010 VA treatment record reflects that, on objective physical examination, there was significant right inguinal cord tenderness, although no hernia was appreciated in the right or left inguinal regions.  The physician assessed the Veteran with persistent inguinal/scrotal pain and noted that he had had repeated physical examinations and radiological studies, none of which had identified inguinal hernia.  However, his reports of scrotal fullness and swelling were concerning for possible hernia.  This doctor then went on to indicate that the fact that the pain was exacerbated by sitting and relieved by standing suggested more of a neural component.  A CT scan was planned to evaluate for possible hernia, and if this was negative, the physician would refer the Veteran to the pain clinic for other possible etiologies of his pain.

A general surgical staff clinic note from later that same day reflects there had been no evidence of a recurrent hernia on imaging studies, and on physical examination they had never found a hernia recurrence, either, but that he was very hard to examine due to his obesity.  His most significant symptom was right groin pain when sitting, which improved when he stood up, which the physician indicated was an unusual symptom for inguinal hernia.  The Veteran denied seeing a bulge but did speak of cord pain near the entrance to his scrotum.  He was again examined, and no hernia was found.  His spermatic cord on the right was tender.  Another CT scan was planned, and if it was negative the doctor would consider evaluating him for neuropathic pain through the pain clinic.

The Veteran also had an endoscopy in November 2010, although the report of it does not mention a hernia. 

During his February 2011 hearing before the Board, the Veteran testified that his residual hernia symptoms had worsened since his February 2009 VA compensation examination, so reason to be reexamined.  He explained that the disability affected the nerves into his hip, as well as his mobility.  He also indicated his right testicle was swollen, and that his groin area had been swollen for three years, and he complained of pain.  He testified, as well, that his VA doctors had confirmed he still had a hernia, contrary to the VA compensation examiners' findings that he did not.  His sister provided supporting testimony, especially concerning his decreased mobility; she said he could not move around, so could not exercise to lose weight to counteract his obesity and help alleviate the problems he is having with his hernia.

During the additional VA compensation examination he had in May 2011, the Veteran continued to complain of pain in his right groin area.  On examination, the examiner indicated that a right inguinal hernia was present, although there was no true hernia protrusion.  The size of the hernia was 2 centimeters, and it was operable.  It was also noted that it had previously been repaired, and it was healed.  

The examiner stated there was a recurrent hernia, but indicated that neither a truss nor belt was indicated.  He added that the large obese abdomen and suprapubic area made it difficult to ascertain a true hernia protrusion.  The right testicle had extreme tenderness and was edematous.  There was a linear scar to the suprapubic area that was approximately 1.2 centimeters by 9.7 centimeters in size and was hypopigmented, but there was no limitation due to the scar.  The scar was tender to touch, but with no breakdown.  There also was no limitation of motion or any type of neurological disabilities.  A scrotal ultrasound showed a small right hydrocele with no testicular mass.  The diagnoses were right hydrocele and right inguinal hernia, status post hernia repair with possible recurrence.

The joining of criteria by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  See Tatum v. Shinseki, 23 Vet. App. 152 (2009). 

Here, after reviewing all of the relevant evidence of record, the Board finds that this evidence is conflicting as to whether the Veteran has a right inguinal hernia.  On VA examinations in November 2007 and February 2009, a hernia was not found on examination, and multiple scrotal ultrasounds and CT scans were all negative for a hernia.  However, an October 2008 VA urology consultation note showed that there was a bulge at the right external ring upon coughing, which reproduced the Veteran's pain, and the diagnosis was probably recurrent right inguinal hernia.  An April 2009 VA general surgical staff consult note indicated there was no obvious hernia in the right groin, but that it was hard to be sure given the Veteran's morbid obesity.  Several others have observed the same.  A January 2010 VA treatment record shows that no inguinal hernia was found, but that the Veteran's reported symptoms were concerning for a possible hernia.  On VA examination in May 2011, the diagnoses were right hydrocele and right inguinal hernia, status post hernia repair with possible recurrence (although, earlier during that same examination, the examiner indicated there was a recurrent hernia).


So the Board has a situation here where repeated clinical examinations have provided conflicting medical opinions concerning to whether the Veteran has a right inguinal hernia at present, although, having said that, it also must be pointed out that all radiological studies have been for unremarkable for signs of a recurrence.  Several of the examiners have stated the Veteran's morbid obesity prevented a reliable physical examination for possible detection of a hernia.  But, nevertheless, as some of the clinical examinations have found a recurrent RIH, and in light of the positive and negative evidence on this point, the Board finds that the evidence is in relative equipoise (i.e., about evenly balanced for and against the claim) as to whether the Veteran has a recurrent right inguinal hernia.  In light of this, and the fact that his residuals of RIH are postoperative since he underwent surgical repair of his RIH during service, and even apparently was scheduled for additional surgery more recently (although it appears he did not actually have it), the Board finds that a higher 10 percent rating is warranted for his postoperative recurrent inguinal hernia as the disability picture more nearly approximates the criteria required for this higher rating (see 38 C.F.R. § 4.7).  38 C.F.R. § 4.114, DC 7338.  HIs condition warrants a higher 10 percent rating under DC 7338 because his right inguinal hernia is postoperative and, apparently, recurrent.  Moreover, this has been his medical status since the filing of his claim on February 22, 2007, so for the entire rating period at issue.

An even higher 30 percent rating is not warranted under DC 7338, however, as the preponderance of the medical evidence shows he does not require a truss or belt, as there is even evidence as recently as May 2011 suggesting that he does not have a current hernia, and because there is no evidence that the possible hernia is irremediable, not well supported by a truss, or not readily reducible.  The May 2011 VA examiner found that there was a "possible" recurrence of a right inguinal hernia, but also determined there was no true hernia protrusion, that the hernia was remediable and operable, and that there was no indication for a truss or belt.  Thus, the Veteran does not warrant an even higher 30 percent rating under DC 7338.


It also must be considered that service connection (and a separate 10 percent rating) has been granted for the surgical scar, retroactively effective from May 6, 2011, the date of the VA compensation examination on remand during which a painful postoperative scar was first objectively demonstrated.  So that examination marked the effective date of this additional award.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997) (indicating that, if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) is the effective date - citing 38 C.F.R. § 3.400(o)(1)).

During the immediately preceding period prior to that May 6, 2011, VA compensation examination, the Board has considered the potential application of a separate rating for the residual scar.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (2011).  However, prior to May 6, 2011, there is no objective or subjective evidence that the residual postoperative scar from the RIH repair in service was painful, unstable, or caused limited function.  In fact, to the contrary, an April 2009 VA general surgical resident clinic note reflects that there was an old, well-healed incision, while the February 2009 VA examination revealed there was no visible scar from the RIH repair.  Also prior to May 6, 2011, the Veteran never complained of any symptoms from the residual postoperative scar.  Thus a separate compensable rating for this scar is not warranted prior to May 6, 2011.  38 C.F.R. § 4.118, DCs 7803, 7804, 7805 (2008).  The Board notes that, as of October 23, 2008, revised provisions for evaluating scars were enacted.  However, the new regulation indicates these revised provisions are applicable only to claims received on or after October 23, 2008.  Accordingly, these revisions do not apply to the present case. 73 Fed. Reg. 54708 (Sept. 23, 2008).  Rather, the Veteran's claim is considered under the criteria effective as of the date of his claim in February 2007.

The Board concludes that the objective medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his hernia residuals, especially since much of the evaluation of this disability is determined by indication of whether, for example, a truss or belt is needed, and this is a medical, not lay, determination.  See 38 C.F.R. § 3.159(a)(1) versus (a)(2).

Accordingly, and with consideration of the benefit-of-the-doubt-rule (38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3), the Board finds that the evidence supports assigning a higher 10 percent initial rating, though no greater rating, for the underlying hernia (that is, aside from the separate 10 percent rating the Veteran now also has for his surgical scar).  And because he has been entitled to this higher 10 percent rating since filing his claim on February 22, 2007, though not greater rating, the Board need not stage this rating under Fenderson, but he is entitled to this rating back to the receipt of his claim on that date.

Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation and Pension Service is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the Board finds that the schedular rating of 10 percent for the recurrent right inguinal hernia contemplates the extent and severity of the Veteran's symptoms (especially when also considering he has an additional, separate, 10 percent rating for his residual scar), referral to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an 
extra-schedular evaluation is not required.  In other words, there is no evidence this disability has caused marked interference with his employment - meaning above and beyond that contemplated by these schedular ratings, or required frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.  See Thun.  Although he has stated that he is unemployed, he has repeatedly clarified that this is because he was laid off from his job, not due to his service-connected hernia disability.

According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993), the Court reiterated that the disability rating, itself, is recognition that industrial capabilities are impaired.  So the Board does not have to refer this case for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A higher 10 percent rating is granted for the recurrent right inguinal hernia retroactively effective from February 22, 2007, subject to the statutes and regulations governing the payment of VA compensation. 



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


